‘\:




              OFFICE      OF THE ATTORNEY         GENERAL   OF TEXAS       _
                                        AtJSTIN



I c. HAM4                                              Febrtiary23, 1930
a..-



            Hon.   Leo   C.   Euakier




                                                                               .-
Eon. Leo C. Buckley, Pebruvrp 23, 1X39, Page 2


        the ?eace, for occh crirr.lnal
                                     aoticn tried aud
        fimlly disPosed r?f kofore bin. .Frovided,
        hosever, that in all couctles hevin2 a popula-
        tlon of 23,OOO or less, the Sustioe of the
      . Pecco shell revefve a trial fee of Three Dol-
        lars.' _     .
             Itilcle 1074, C. C. P. of          T0se5,          1923, Is as
ioll0ws:
                   .                                                      .     ..
.._
          'In eaoh oase of conviction in a County
  .. Court, or a County Court at Law, whether by
  L .a jury or by a Court, those shall be taxed-
     acaipst the defendant or aCalmlY all defen-
     bents, when several are hold jointly, e txial
   - fcC of Fire pcllers, the sme to be collectsd
     ,aldp&id over i?lthe sam nanaer a5 in the
     0ase Of a jury fee, and in the &sticc  Court
     the trial fee shall be the sum of I'ourDollars.n
          Tho above &Mole 1052 is one setting aud estsb-
lishine the fee for the justioe of the pecce in orimihal'
cases acd 58% s'uchfee to be paid hiinet $2.50 In coun-
ties of more than twenty thousand population and at $3.00
in oonntiee of less than twenty thouaand population.
           Article 1074, above rererred to, ou the other
hand deals not with the question of fees to be paid to
 the justice of the peace but mther tith a matter of
 aosts t.obe charged end asse5sed ai;lelnst
                                          a defendant
'convictedin a ori+mal aotibn. It provides that the
 trial feo in the ju5tloe court shall be Y4.02 acd that
 Vhe ame to be collected and paid over in t.kesaue
 manner es in t&e case of a jury feeen Th:isneaqs that
such   fke   of   $4.00511~311 be.?aiC   over     to     t!xi    county       trea-
surer acd out of such 5uiitliejystico 'ofthe pea00 shall
reoeive the sum of $3.00 ig counti of lens than t=enty
thousand) "9
          .. ?rcwj.bedby Article XXX:, 7. C. 7.
        . It is, therefore,the opinion of this Depert-
mentnnd you are so cdvised thet there is no conflict
bctxecn ,W.icles1052 nz:.:1074, C. C. P., snd that t3e
correctcncxu.t,to-be tar:?8as costs by the .)Ustioe of
the ycace RS hi5 triol'f+=, in 3-;e:!nt
                                     c: oa?luict.iuneit?,er
      .._.




by   the     court.or   jluyf,   Is   $4.00       snd   that    out   or   such   oosts
so essessed and ~ollcalsd,iA4 justiou cf the peso0 ia en-
titled to tlJe-
              &Uzlof ;3.00 in conntiasOf 1035 thm twenty
thousand ~o~uldA.oaes MS Cm, the other one dollsr to
be kept and retnined by the oounty.
          Trusting t!mt this satisfactorily@~swers ya'aur                                 I
ein&iry, wa hre
     ‘*
                   :’                               Very truly yours
 e.
                                                               GZXZ?.tI,
                                                                      02'TZCS




X&AS                                          .
                                                    .